
	

113 HRES 752 IH: Congratulating Marcel Closset, a French citizen and former member of the French Resistance who was instrumental in saving a United States Army Air Corps pilot during World War II, for receiving the French Legion of Honor.
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 752
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. O’Rourke submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Congratulating Marcel Closset, a French citizen and former member of the French Resistance who was
			 instrumental in saving a United States Army Air Corps pilot during World
			 War II, for receiving the French Legion of Honor.
	
	
		Whereas, on September 27, 2014, Marcel Closset, a French citizen and former member of the French
			 Resistance, received the French Legion of Honor in the rank of Knight;
		Whereas the French Legion of Honor was created by Napoleon Bonaparte in 1802 to recognize the
			 accomplishments of military personnel and civilians for their service to
			 France;
		Whereas the French Legion of Honor is the highest-ranking order and decoration given in France;
		Whereas, on July 17, 2014, the President of France nominated Marcel Closset for the French Legion
			 of Honor to commemorate the 70th anniversary of the liberation of France
			 during World War II;
		Whereas Marcel Closset is the current president of L’Amicale des Anciens du maquis de Mazinghien,
			 an association that works to preserve the memory of the members of the
			 French Resistance who fought for the liberation of Mazinghien, France, in
			 1944; and
		Whereas Marcel Closset was one of four people who risked their lives to rescue and hide Eliot
			 Shapleigh, Sr., a United States Army Air Corps pilot from El Paso, Texas,
			 who was forced to parachute from his crippled P–51 Mustang into
			 Nazi-occupied France in 1944: Now, therefore, be it
	
		That the House of Representatives congratulates Marcel Closset for receiving the French Legion of
			 Honor.
		
